Bnowsr, J.
The first assignment of error is as follows: “The' court ruled that the case stood for trial as other civil actions; that orders made by the Corporation Commission were prima facie just and reasonable; and that each side, plaintiff and defendant, had the right to offer any competent evidence in addition to the evidence offered before the Corporation Commission upon the hearing before it.”
We are of opinion that his Honor was correct in trying the case before a jury de novo. The statute requires that appeals from the Commission shall have precedence of other civil actions, and shall be tried under the same rules and regulations as are prescribed for the trial of other civil causes, except that the rates fixed on the decision or determination made by the Commission shall be prima facie just and reasonable.
It necessarily follows, therefore, that neither the plaintiff nor the defendants are confined to the testimony submitted to the Commission. One of the earliest appeals from the Commission *272was the Selma Railroad Connection Case, 137 N. C., page 2. In that case the appeal was tried in the Superior Court of Wake County upon issues submitted to the jury upon the trial, of which both parties were permitted to offer all the testimony, whether submitted to the Commission or not, which was relevant to the matter in dispute.
There are several assignments of error relating to the reception of evidence by the court which the plaintiff insists was incompetent and introduced into the trial an element entirely outside of the statute. These exceptions all relate to the testimony of witnesses as to what effect a union passenger station at Rutherfordton would have upon the adjacent village of Hamptonville.
It appears that Hamptonville is a thriving village of some 264 inhabitants, situated 1% miles from Rutherfordton, and that the station of the Southern Railway at Hamptonville is now and always has been the station provided for the accommodation of the town of Rutherfordton.
His Honor permitted the witnesses to testify as to what would be the effect of the establishment of a union depot in Ruther-•fordton upon the property interests of the village of Hampton-ville. Witnesses testified it would greatly depreciate the value of the property of the said village.
Other witnesses were permitted to testify that if the union depot was established where the Corporation' Commission designated it, or near the present Seaboard Air Line depot, and the depot at Hamptonville abolished or its facilities diminished, it would result in the ruin of the said town, and that the business enterprises there would have to close up.
J. C. Hampton, a witness for the defendant, was permitted to testify that the establishment' of a union depot at the proposed site, together with the discontinuance of, the depot at Hampton or a decrease of the facilities there, would be like taking bread out of the mouths of the people of Hamptonville. We think it was error upon the part of the court to permit the introduction of this kind of testimony bearing upon the property interests of the village of Hamptonville.
*273It is true, bis Honor laid no stress upon this evidence in bis charge to tbe jury, and in a measure endeavored to neutralize its effect upon tbe jury, but we tbink that so much of this evidence was permitted to be introduced that its effect upon tbe jury must have been very potential. It tended to raise an issue between tbe town of Rutherfordton and tbe village of Hamp-tonville to such an extent that tbe jury might well have lost sight of tbe real issues to be passed on by them.
Under section 1097, Revisal of 1905, tbe Corporation Commission is empowered to direct tbe establishment .of union stations under certain conditions, to wit: when practicable, and when tbe necessities of tbe case require two or more railroads entering a city or town to have one common union passenger depot for tbe security, accommodation, and convenience of tbe traveling public.
When these conditions are found to exist, then tbe two railroads may be compelled to unite in tbe erecting, constructing, and maintaining such union passenger depot commensurate with tbe business and revenues of such railroad companies on such terms, regulations, provisions, and conditions as tbe Corporation Commission shall prescribe.
"We tbink that tbe evidence elicited from tbe witnesses did not bear upon any of tbe essential facts necessary to be used in this case and was calculated to divert tbe attention of tbe jury from tbe real issues before them.
Tbe caution given to tbe jury by bis Honor in bis charge could not very well remove entirely from tbe minds of tbe jury tbe impression produced by such testimony. For these reasons we feel impelled to order another trial.
New trial.